Exhibit 10.3

 

FOURTH AMENDMENT TO
SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE

 

This FOURTH AMENDMENT TO SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE (this
“Fourth Amendment”) is made as of September 13, 2013 by and between Prospect
Global Resources, Inc., a Delaware corporation (“Maker”), and the Karlsson
Group, Inc., an Arizona corporation (“Holder”), with respect to the following
facts:

 

RECITALS

 

WHEREAS, Maker issued to Holder that certain Senior First Priority Secured
Promissory Note dated August 1, 2012 (the “Original Note”), whereby the Maker
promised to pay to Holder the principal sum of One Hundred Twenty-Five Million
Dollars ($125,000,000);

 

WHEREAS, American West Potash, LLC, a Delaware limited liability company
(“AWP”), Prospect Global Resources, Inc., a Nevada corporation (“Prospect
Nevada”), Apache County Land & Ranch, LLC, a Nevada limited liability company
(“Apache”), Maker and Holder entered into that certain Extension Agreement (the
“Extension Agreement”) dated as of April 15, 2013;

 

WHEREAS, Maker and Holder entered into an Amendment to Senior First Priority
Secured Promissory Note dated April 15, 2013 (“First Amendment” and the Original
Note as amended thereby and as otherwise amended, restated or modified from time
to time, the “Note”);

 

WHEREAS, AWP, Prospect Nevada, Apache, Maker and Holder entered into that
certain Second Extension Agreement dated as of June 26, 2013;

 

WHEREAS, Maker and Holder entered into a Second Amendment to Senior First
Priority Secured Promissory Note dated as of June 26, 2013;

 

WHEREAS, Maker and Holder entered into a Third Amendment to Senior First
Priority Secured Promissory Note dated as of September 9, 2013;

 

WHEREAS, AWP, Prospect Nevada, Apache, Maker and Holder entered into that
certain Third Extension Agreement (the “Third Extension Agreement”) dated as of
September 6, 2013; and

 

WHEREAS, it is a condition to the effectiveness of the Third Extension Agreement
that Maker and Holder modify the Note.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Maker and Holder hereby agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.                                      Defined Terms.  All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Note.

 

2.                                      Amendments.

 

(a)                                 Amendment to Section 2.2.  Clause (i) of
Section 2.2 of the Note is amended and restated to read in its entirety as
follows:

 

“a payment equal to the 2012 453A Amount on or before November 15, 2013.”

 

(b)                                 Amendment to Section 3.2(c). 
Section 3.2(c) of the Note is amended by adding the following sentences at the
end thereof:

 

“Prospect acknowledges that, between April 15, 2013 and September 6, 2013, it
had raised in excess of $10,000,000 from one or more Qualified Financings. 
Notwithstanding anything herein to the contrary, the ten percent (10%)
prepayment requirement set forth in this Section 3.2(c) shall not apply to the
first $2,000,000 in Qualified Financings that Prospect Nevada arranges on or
after September 6, 2013 and of which it receives the proceeds on or before
November 15, 2013 (the “Fall 2013 Qualified Financings”).”

 

(c)                                  Amendment to Section 5.6.  Section 5.6 of
the Note is amended to read in its entirety as follows:

 

5.6                               “Failure of Parent to Fund Escrow.  Prospect
Nevada shall fail, for any reason, to deposit into the escrow account
established pursuant to the Escrow Agreement (the “Escrow Account”): 
(A) $2,000,000 from the Roth Offering (as defined in the Second Extension
Agreement) within two (2) business days of receipt of funds from the Roth
Offering; (B) from the proceeds of any Qualified Financing (other than the Roth
Offering or the Fall 2013 Qualified Financings), within one (1) business day of
receipt of the funds raised in such Qualified Financing, fifty percent (50%) of
the proceeds of any Qualified Financing net of third party payments in
satisfaction of transaction expenses or fees/commissions in connection with such
Qualified Financing in an amount not to exceed the Funding Expense Cap (as
defined in that certain Second Extension Agreement dated as of June 26, 2013
among Maker, Holder and the other parties thereto (the “Second Extension
Agreement”)); or (C) from the proceeds of the Fall 2013 Qualified Financings,
within one (1) business day of receipt of funds from such Qualified Financings,
the lesser of (i) $300,000, and (ii) fifty percent (50%) of the proceeds of such
Qualified Financings net of third party payments in satisfaction of transaction
expenses or fees/commissions in connection with such Qualified Financings in an
amount not to exceed the Funding Expense Cap, until such time as deposits
aggregating $12,000,000 have been made into the Escrow Account on or after
June 26, 2013.”

 

2

--------------------------------------------------------------------------------


 

(d)                                 New Section 5.12.  The following new
Section 5.12 is hereby added after Section 5.11 of the Note:

 

5.12                        “ASLD Payments.  Maker, Apache, Prospect Nevada or
Company shall fail to make to the Arizona State Land Department, in full, on or
before the date on which such payment is due, any payment which such entity is
required to make to such agency.

 

(e)                                  Amendment to Section 8.7.  Section 8.7 of
the Note is hereby amended to read in its entirety as follows:

 

8.7                               “Successors and Assigns.  This Note shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns.  Maker may not assign its rights or
obligations hereunder without the prior written consent of Holder.  Holder may,
without the consent of any Person, assign the Note and/or the Loan Documents, in
whole or in part, to any Person notwithstanding anything to the contrary in the
Loan Documents or the Membership Interest Purchase Agreement dated as of May 30,
2012, including, without limitation, the confidentiality and covenant not to
compete undertakings contained therein, and Holder (or any shareholder,
director, agent, employee or officer of Holder) may actively solicit purchasers
of the Note, as more fully set forth in Section 20 of the Third Extension
Agreement.  Maker agrees that, for purposes of this Agreement, an “assignment”
shall be deemed to include, but not be limited to, a sale, a contribution to a
new or existing entity (including, but not limited to, a joint venture of which
Holder or any affiliate of Holder is a member) or an exchange with any such
entity, or any other transfer for any medium of value, including, without
limitation, equity securities, royalty interests, property rights or any form of
contingent consideration and notwithstanding whether such assignment is effected
in a private sale or under judicial supervision.  Notwithstanding the generality
of the foregoing, it shall be a condition precedent to any assignment of this
Note as a result of which there will be multiple simultaneous holders of the
Note and/or the related rights under the Loan Documents that such holders shall
have put in place, between or among themselves, a written agreement (an “Agency
Agreement”), which includes agency provisions pursuant to the terms of which a
single administrative agent (the “Administrative Agent”) is appointed, with
which Maker and its affiliates will solely interface with respect to all rights
and obligations under the Note and the Loan Documents, and to which Maker and
its affiliates will remit all payments hereunder, and which Agency Agreement
will provide for the Administrative Agent to provide Maker with a copy of the
Agency Agreement, and any amendments thereto, upon execution of the same.”

 

3.                                      Miscellaneous.

 

(a)                                 No Other Amendment.  Except as expressly
amended in this Fourth Amendment, all provisions of the Note shall remain in
full force and effect, and the parties thereto and hereto shall continue to have
all their rights and remedies under the Note.  In the

 

3

--------------------------------------------------------------------------------


 

event of a conflict between the terms and provisions of this Fourth Amendment
and the terms and conditions of the Note, the provisions of this Fourth
Amendment shall govern.

 

(b)                                 Relation to Note.  This Fourth Amendment
constitutes an integral part of the Note.  Upon the effectiveness of this Fourth
Amendment, each reference in the Note to “this Promissory Note,” “hereunder,”
“hereof,” or words of like import referring to the Note, shall mean and be a
reference to the Note as amended hereby.

 

(c)                                  Successors and Assigns.  This Fourth
Amendment shall be binding on and shall inure to the benefit of the parties
hereto and their respective successors and assigns except as otherwise provided
herein.

 

(d)                                 Counterparts.  This Fourth Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and delivered as of the date first above written.

 

 

MAKER:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

ACKNOWLEDGED AND AGREED TO

 

EFFECTIVE AS OF SEPTEMBER 13, 2013:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Anders Karlsson

 

 

Name: Anders Karlsson

 

Title: President

 

 

4

--------------------------------------------------------------------------------